EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted February 18, 2021 has been accepted and entered.  Claims 1-9 are amended.  No claims are cancelled.  New claim 10 is added.  Thus, claims 1-10 are examined. 
Allowable Subject Matter
Claims 1-10 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a method for measuring an amount of a gaseous species within a gas, the gas species absorbing light in an absorption spectral band, the method comprising: (ei) taking into account a parametric model, defined using parameters, the parametric model modelling a temporal variation in the reference intensity detected at the various measurement times, the temporal variation expressing a decrease in the reference intensity; eii) estimating the parameters of the model using the reference intensities measured at the various measurement times and; eiii) estimating a corrected reference intensity at each measurement time depending on the estimated parameters of the model, so as to limit the effect of fluctuations affecting measurements carried out by the reference photodetector. 
Prior art reference, Ye et al (“Design and performance of a mid-infrared CH4 detection device with novel three-channel based LS-FTF self-adaptive denoising structure”) discloses a method for measuring an amount of a gaseous species within a gas, the gaseous species (i.e. explosive gas, CH4) absorbing light in an absorption spectral band (1), the method comprising: a) placing a gas between the light source and a measurement photodetector (i.e. detection channel) (See Fig. 1), the light source 2); b) and d) being implemented at a plurality of measurement times (page 39, col. 1 Eq. 6 and page 40, column 2, paragraph 2, Eq. 6), the method further comprising: e) correcting the reference intensity detected at the various measurement times (i.e. denoising signal) (page 40, col. 2, eq. 6); and f) estimating an amount of the gaseous species (CH4) at the various measurement times, from the reference intensity corrected in e) and from the measurement intensity resulting from c) ) (page 40, col. 2, eq. 6); ei) taking into account a parametric model, defined using parameters (i.e. weighting coefficient vectors), the parametric model modelling a temporal variation in the reference intensity detected at the various measurement times (See Fig. 2, page 39, col. 2, paragraph 2) eii) estimating the parameters of the model using the reference intensities measured at the various measurement times (See Fig. 4 and col. 39, col. 2, last paragraph); and eiii) estimating a corrected reference intensity at each measurement time depending on the estimated parameters of the model (See Fig. 4, page 40, col. 2, paragraph 2).  However, Ye et al is silent with regards to the temporal variation modelled in step ei) translates into a decrease in the reference intensity as claimed. 

    PNG
    media_image1.png
    400
    852
    media_image1.png
    Greyscale

	Claims 2-10 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al (US 10,180,353 B2) discloses a frequency registration deviation is quantified for a field spectrum collected during analysis by a spectroscopic analysis system of a sample fluid when the spectroscopic analysis system has deviated from a standard calibration state. The field spectrum is corrected based on the frequency registration deviation using at least one spectral shift technique, and a concentration is calculated for at least one analyte represented by the field spectrum using the corrected field spectrum. Related systems, methods, and articles are described.
Feitisch et al (US 2017/0059477 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/FB/